Nichols, Presiding Judge.
On August 28, 1961, the defendant was sentenced on two accusations in the City Court of Chattooga County. The first sentence provided that he was to serve twelve months in the public works camp of said county and be confined in the common jail of said county for *477six months. The sentence then provided: “However, it is ordered that the defendant be relieved of and discharged from the foregoing imprisonment upon payment of a fine of $1,000.” The sentence then provided for the serving of such sentence outside the public works camp and jail on probation. The record discloses that the fine was paid in full as provided for in such sentence. The second sentence provided for the defendant to serve twelve months in the public works camp of said county and for such sentence to run consecutively to the first sentence and provided for such sentence to be served on probation provided certain conditions were met. On December 8, 1962, the defendant was served with a rule nisi to show cause why the probation should not be revoked. Held:
Decided March 8, 1963.
T. J. Espy, Jr., Archibald A. Farrar, for plaintiff in error.
A. Cecil Palmour, Solicitor, contra.
1. The first sentence referred to was at best an alternative sentence which was discharged completely upon the payment of the fine, Carter v. Johnson, 168 Ga. 688 (148 SE 590); Cross v. Huff, 208 Ga. 392 (67 SE2d 124), and the evidence disclosed without contradiction that such fine was paid as provided for in such sentence so as to completely discharge the defendant.
2. The second sentence, which placed the defendant on probation for one year, began on the date the first sentence was pronounced and had expired before the order seeking to revoke the probation was issued, Norman v. State, 87 Ga. App. 442 (74 SE2d 131), and the judgment revoking the probation was error.

Judgment reversed.


Frankum and Jordan, JJ., concur.